GULOTTA, Judge,
dissenting.
I respectfully dissent.
R.S. 23:1601(1) provides, in pertinent part, that an individual shall be disqualified for benefits if the administrator finds that he has left his employment without good cause. R.S. 23:1601(3)(a) provides, inter alia, that the .administrator shall consider, in determining whether or not any work is suitable for an individual, several factors among which is “. . . the distance of the available work from his residence.”
*1261Our employee, a resident of Gretna, was employed as a watchman in Good Hope, Louisiana. He discontinued his employment “because of transportation.” His testimony was that his car was in “bad shape” and he was required to drive each day twenty-four miles from home to work and twenty-four additional miles return from work to home, or a total of forty-eight miles. Furthermore, our claimant was earning $2.36 per hour.
I am of the opinion, under these circumstances, that plaintiff’s employment was unsuitable and that he had left his employment for good cause. Significant also is the fact that the administrator, as pointed out by the majority, has indicated that the agency joins in with the plaintiff and agrees there is merit to his claim. I would reverse the judgment appealed from and award benefits to the plaintiff.